It appearing to the Court that the last paragraph of the opinion above referred to does not make it as clear as might be the extent to which the opinion of the Chancellor should be modified, we now say and hold that such decree should be modified so as to declare the superior lien to be in favor of Maryland Casualty Company, a corporation, for the enforcement of the payment of the entire sums due it, including principal, interest, solicitor's fees and costs.
It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur. *Page 188